Citation Nr: 1818445	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for hematuria.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from July 1954 to November 1957 and from December 1957 to May 1963.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By correspondence received in November 2017, the Veteran withdrew his prior request for a hearing, stating that his health prohibited travel to the VA in Phoenix.  

In January 2018, the Board remanded the Veteran's claim to obtain a VA examination and medical opinion regarding the nature and severity of the Veteran's service-connected hematuria.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In January 2018, the Board remanded the Veteran's claim for a new VA examination on the ground that his condition had worsened since his last VA examination in November 2013.  The Board noted the Veteran's poor health and his request that an examination be held at the North West VA Clinic in Surprise, Arizona.  

Since that time, there is no evidence in the Veteran's claims file that any efforts have been made to schedule a VA examination.  The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional remand is required so that a VA examination can be scheduled.  

VA treatment records to February 23, 2018, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 24, 2018, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from February 24, 2018, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected hematuria.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  If possible, the examination should be scheduled at the North West VA Clinic in Surprise, Arizona, or another location that is close to his home.  All efforts to schedule an examination must be recorded in the Veteran's claims file.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

